DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, in the reply filed on 2/17/21 is acknowledged.
Currently claims 1-18 encompass on the elected species. Accordingly, 
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Application Status:
--- Claims 1-20 are pending. Claims 19-20 are withdrawn.
---This communication is the first action on the merits.
--- Claims 1-18 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,416,896 to Kato et al.
Regarding claims 1-3,Kato et al. discloses a tube clip fastener comprising:
a body (14) including a first resilient arm (see flexible arms inside a central hole, no numeral) ; and a clamp (16) pivotably engaged with the body; wherein the clamp releasably mates with the body; and wherein the body includes a latch receiver (for receiving a latch member/clip 22, 25), the clamp includes a latch clip (22, 25), and the latch clip snapably engages the latch receiver.

Regarding claim 4, wherein the latch clip defines a tool pocket capable of receiving a tool to flex the latch clip to release the latch clip from the latch receiver.

Regarding claim 5, wherein the clamp (16) includes a second resilient arm (see flexible arms inside a central hole) (no numeral)



Regarding claim 7, wherein the first resilient arm includes a first set of teeth.

Regarding claim 8, wherein the first set of teeth face the clamp when the clamp is in a closed state relative to the body.

Regarding claim 9, wherein: the clamp includes a second set of teeth, and
the first set of teeth face the second set of teeth when the clamp is in a closed state relative to the body.

Regarding claim 10, wherein the body further includes a loop, and the loop defines a passage.

Regarding claim 11, wherein the first resilient arm is configured to ratchetingly engage an externally threaded stud.

Regarding claim 12, wherein the body and the clamp define a stud cavity (20, 38) (fig. 2)when the clamp is in a closed state relative to the body.



Regarding claim 14, wherein: the body includes a hinge tongue, the body defines a hinge pocket, the clamp includes a hinge post, and the hinge post is disposed in the hinge pocket and pivotably engages the hinge tongue.

Regarding claim 15, wherein the body includes a drum, the clamp includes a hinge receiver, and the drum ratchetingly engages the hinge receiver.

Regarding claims 16-18, Kato et al. discloses a clamp (16) including a first resilient arm (as stated above in claim 1); and a body (14) pivotably engaged with the clamp; wherein the clamp releasably mates with the body; and wherein the first resilient arm includes a first set of teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.